NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Argued March 2, 2010
                                    Decided April 7, 2010

                                           Before

                             DIANE P. WOOD, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 09‐2325

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 08 CR 830‐1
STEVEN VILLA, 
     Defendant‐Appellant.                        Robert W. Gettleman,
                                                 Judge.

                                         O R D E R

       Steven Villa was sentenced to 120 months in prison, the statutory minimum, for
distributing more than 50 grams of crack cocaine.  On appeal he asserts that the disparity
between the amount of drugs required to trigger the statutory minimum sentences for crack
offenses as compared to powder cocaine offenses violates the equal protection branch of the
Fifth Amendment’s due process clause and results in excessive punishment under the
Eighth Amendment.  We affirm.

       Villa pled guilty to distributing more than 50 grams of crack in violation of 21 U.S.C.
§ 841(a)(1).  At sentencing the district court applied a base offense level of 32 for relevant
conduct including distribution of 396.9 grams of crack, see U.S.S.G. § 2D1.1(c)(4), and
No. 09‐2325                                                                               Page 2

subtracted three levels for acceptance of responsibility, see § 3E1.1, producing a total offense
level of 29.  For Villa’s criminal history category of III, the guideline range would have been
108 to 135 months’ imprisonment, except that the statutory mandatory minimum sentence
of 120 months, see 21 U.S.C. § 841(b)(1)(A)(iii), raised the bottom of the range to 120 months. 
The court sentenced him to that minimum.

          It is well known that the sentencing provisions of 21 U.S.C. § 841(b) treat one gram of
cocaine base or crack as equivalent to 100 grams of powder cocaine.  On appeal Villa argues
that a “national consensus has developed rejecting the crack‐powder disparity.”  Villa relies
on Kimbrough v. United States, 552 U.S. 85 (2007), as well as various secondary legal
materials, to argue that the crack/powder sentencing disparity lacks a rational basis.  See,
e.g., id. at 97 (noting that the sentencing commission “determined that the crack/powder
sentencing disparity is generally unwarranted”); U.S. Sentencing Comm’n, Report to
Congress: Cocaine and Federal Sentencing Policy 8 (2007) (concluding that “the
Commission maintains its consistently held position that the 100‐to‐1 drug quantity ratio
significantly undermines the various congressional objectives set forth in the Sentencing
Reform Act”); Restoring Fairness to Federal Sentencing: Addressing the Crack‐Powder Disparity;
Before the Subcomm. on Crime and Drugs of the S. Comm. on the Judiciary, 111th Cong. 6 (2009)
(statement of Lanny Breuer, Assistant Att’y Gen., Criminal Division, United States
Department of Justice) (“The legislative history does not provide definitive evidence for the
rationale behind the adoption of the 100‐to‐1 ratio.”).  Such debate about legislative
proposals does not provide a foundation for declaring existing legislation unconstitutional. 
The way for any such emerging consensus to change the law is for Congress to enact new
legislation, not for judges to read tea leaves to try to predict what Congress might do.*

        As Villa concedes, we have repeatedly rejected constitutional challenges to the
different statutory minimums for crack and powder cocaine.  See United States v. Taylor, 522
F.3d 731, 736 (7th Cir. 2008) (rejecting equal protection challenge); United States v. Trice, 484
F.3d 470, 476 (7th Cir. 2007) (same); United States v. Westbrook, 125 F.3d 996, 1010 (7th Cir.
1997) (rejecting unspecified challenge); United States v. Baker, 78 F.3d 1241, 1248 (7th Cir.


       *
        For example, Villa relies upon legislative proposals that would eliminate any
reference to cocaine base from the relevant statutes, so that cocaine powder and crack
cocaine would be treated identically.  On March 11, 2010, after oral argument, the United
States Senate Judiciary Committee unanimously approved proposed legislation that would
raise the threshold for the ten‐year mandatory minimum sentence from 50 grams of crack
to 280 grams.  See S. 1789.  If Villa were charged with the entire 396 grams of crack for
which he was held responsible in the sentencing guideline calculation, the current version
of S. 1789 would not help Villa at all.
No. 09‐2325                                                                            Page 3

1996) (rejecting equal protection and Eighth Amendment challenges); United States v. Smith,
34 F.3d 514, 525 (7th Cir. 1994) (rejecting Eighth Amendment challenge); United States v.
Lawrence, 951 F.2d 751, 754‐55 (7th Cir. 1991) (rejecting equal protection and substantive due
process challenges).  Kimbrough did not affect these holdings, for it held only that the
Sentencing Guidelines, including those portions that mirror the statutory 100‐to‐1 ratio, are
in fact only advisory.  552 U.S. at 108‐10.  Kimbrough did not call into question the
constitutionality of the statutory sentencing provisions.

        Villa has preserved his arguments for further review, but we see no persuasive basis
in the ongoing policy debate for revisiting these earlier constitutional holdings.  We do not
mean to suggest that we endorse the current 100‐to‐1 ratio in section 841(b) as sound policy. 
Those policy judgments are not part of our responsibilities.  We hold only that the current
statute passes muster under the Eighth Amendment and the equal protection branch of the
Fifth Amendment’s due process clause. 

                                                                                 AFFIRMED.